 Case 2:19-cv-01997-MWF-MRW Document 69 Filed 10/28/19 Page 1 of 1 Page ID #:1687




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL


Case No.     CV 19-1997-MWF(MRWx)                                  Dated: October 28, 2019

Title:       I. H. -v- Oxnard School District

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                             Amy Diaz
             Courtroom Deputy                   Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:

             Shawna L. Parks                        Conor Kennedy
                                                    Mindee J. Stekkinger
                                                    Richard R. Clouse


PROCEEDINGS:SCHEDULING CONFERENCE

      Case called and counsel make their appearance. The Scheduling Conference held. The
Court sets dates. Please see separate Order Re Jury Trial, also filed today.

         IT IS SO ORDERED.




                                                                           Initials of Deputy Clerk rs
                                                                                          :07 MIN
